DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 7/1/2021.  Currently claims 1-20 are pending and claims 1, 11, and 20 are independent. 
	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021 and 2/1/2022 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 4, 5, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “time zone” in claim is used by the claim to mean a window of time for when a product needs to be replenished, while the accepted meaning is a geographic partition of telling time.  The term is indefinite because the specification does not clearly redefine the term.  Appropriate correction required

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-10) are directed to a statutory category, namely a method.  Claim 11 and its dependent claims (claims 12-19) are directed to a statutory category, namely a system/machine.  Claim 20 is directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 11, and 20, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze the reordering of household consumables.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a head of a household might perform.  The abstract elements of claims 1, 11, and 20, recite in part “Receive requests…Analyze requests…Identify characteristics…Link characteristic…Generate signal…”.  Dependent claims 4-10 and 12-19 add to the abstract idea the following limitations which recite in part “Request is transmitted…Request is associated…Process requests simultaneously…Monitor request…Characteristic is derived…Item characteristic comprises…Predict distribution Calculate usage rate…Evaluate requests…Correlate text to items…Generate representation……”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 11, and 20.  Dependent claims 2 and 3 do not include any limitations that are directed toward the abstract idea and will be addresses in either the Step 2A (Prong 2) or Step 2B analysis below.
Step 2A (Prong 2):  Independent claims 1, 11, and 20, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Adaptive distribution platform Merchant computing system…Repository…Processor… Non-transitory computer readable medium…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).     
Dependent claims 2 and 3 add the additional element which recites in part “User Computer…Mobile computer…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 4-10 and 12-19 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 11, and 20, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Adaptive distribution platform Merchant computing system…Repository…Processor… Non-transitory computer readable medium…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze the reordering of household consumables) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0085] – “Processor 804 can be implemented as one or more graphics processing units ("GPUs"), as one or more central processing units ("CPUs"), such as those manufactured by Intel® Corporation, or as one or more virtual processors, as well as any combination of CPUs.”  
Dependent claims 2 and 3 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 2 and 3 include the additional element which recites in part “User Computer…Mobile computer……”  These are the same additional elements that are addressed above in claims 1, 11, and 20, and are not significantly more because these are again merely the software and/or hardware components used to implement the abstract idea (manage and analyze the reordering of household consumables) on a general purpose computer (See MPEP 2106.05(f)).    
Additionally, dependent claims 4-10 and 12-19 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Concannon et al. (US 20160275424 A1) in view of Tolcher (US 20140279276 A1)
Regarding claims 1, 11, and 20, Concannon discloses a method, system comprising: receiving at an adaptive distribution platform (Concannon Fig. 2 – Concannon ¶24 - FIG. 2 depicts an illustrative example of a system or architecture 200) a plurality of requests, each of the 5plurality of requests including data associated with one or more items to be replenished by the adaptive distribution platform (Concannon ¶60 -The process 700 may begin at 702 when a request is received by a consumer to add an item to their subscribed items); identifying in the electronic request message an item characteristic associated with 10at least one item of the one or more items to be replenished by the adaptive distribution platform; linking the item characteristic of the at least one item to a profile (Concannon ¶17 - FIG. 1 depicts an illustrative item subscription system 100 as described herein in accordance with at least one embodiment. In FIG. 1, an example user interface 102 is depicted. A user interface may be implemented in a web page displayed in a web browser application, a graphical user interface (GUI) of an application on a user device, or any other suitable means of providing information to a user and/or enabling the user to interact with the subscription system 100 {i.e. link}. An item subscription system is any system configured to ship one or more items to a consumer automatically at a determined time or on a periodic or semi-periodic basis. In an item subscription system, a consumer (or user) may subscribe to an item {i.e. request} by electing to have the item automatically ordered on a periodic basis. In accordance with at least some embodiments, a user may be required to log into an account in order to access the user interface 104 for the subscription system 100 depicted); and generating a control signal to a merchant computing system, the control signal including control data associated with replenishing the item and profile data (Concannon ¶62 - If no data updates are detected at 712 by the subscription system by the renewal date, then the item is shipped on that date at 716).
Concannon lacks analyzing each of the plurality of requests to identify an electronic request message associated with each of the plurality of requests and the one or more items.
Tolcher, from the same field of endeavor, teaches analyzing each of the plurality of requests to identify an electronic request message associated with each of the plurality of requests and the one or more items (Tolcher ¶153 - the text message is subjected to a parsing function by control logic at the third party server to the extent that the product code (or what purports to be a product code) is extracted).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the product replenishment methodology/system of Concannon by including the ordering techniques of Tolcher because Tolcher discloses “Advantageously, embodiments of the present invention provide network phone users with the ability to purchase goods or services through low-cost message exchanges (Tolcher ¶29)”.   Additionally, Concannon further details “an item subscription system that may be used to automatically order items with more optimal timing (Concannon ¶14)” so it would be obvious to consider including the additional ordering techniques that Tolcher discloses because it provides more and efficient ordering methods to compliment the ordering system disclosed within Concannon.
Regarding claim 2, Concannon in view of Tolcher discloses each of the plurality of requests is transmitted by a user computing platform to the adaptive distribution platform (Concannon ¶25 - The user devices 204 may be any type of computing device such as, but not limited to, a mobile phone, a smart phone, a personal digital assistant (PDA), a laptop computer, a desktop computer, a server computer, a thin-client device, a tablet PC, etc).
Regarding claim 3, Concannon in view of Tolcher discloses each of the plurality of requests is transmitted by 20a mobile user computing platform to a data interface in data communication with the adaptive distribution platform (Concannon ¶25 - The user devices 204 may be any type of computing device such as, but not limited to, a mobile phone, a smart phone, a personal digital assistant (PDA), a laptop computer, a desktop computer, a server computer, a thin-client device, a tablet PC, etc).
Regarding claim 4, Concannon in view of Tolcher discloses at least one request of the plurality of requests is transmitted from a time zone different than another request of the plurality of requests (Concannon ¶23 - As part of the automatic subscription service, the item 104 may be shipped at any time once the consumption rate reaches the first threshold and immediately once the consumption rate reaches a second threshold (subject to availability of the item). However, while the item remaining indicator 108 is between the first and second threshold, the subscription system 100 may delay shipment of a particular item in order to bundle it with various other items enrolled in the automatic subscription service. For example, if item A falls below the first threshold and is ready to be shipped, the subscription system 100 may determine that item B also needs to be shipped and item C {i.e. different time zone} will fall below the shipping threshold within two days. If the subscription system 100 determines that neither item A or item B's item remaining indicator 108 will fall under the second threshold in that time period, the subscription system 100 may delay shipping of each of the items until all three can be sent).
Regarding claim 5, Concannon in view of Tolcher discloses at least one request of the plurality of requests is 5associated with a time zone different than another request of the plurality of requests (Concannon ¶23 - As part of the automatic subscription service, the item 104 may be shipped at any time once the consumption rate reaches the first threshold and immediately once the consumption rate reaches a second threshold (subject to availability of the item). However, while the item remaining indicator 108 is between the first and second threshold, the subscription system 100 may delay shipment of a particular item in order to bundle it with various other items enrolled in the automatic subscription service. For example, if item A falls below the first threshold and is ready to be shipped, the subscription system 100 may determine that item B also needs to be shipped and item C {i.e. different time zone} will fall below the shipping threshold within two days. If the subscription system 100 determines that neither item A or item B's item remaining indicator 108 will fall under the second threshold in that time period, the subscription system 100 may delay shipping of each of the items until all three can be sent).
Regarding claim 6, Concannon in view of Tolcher discloses at least one request of the plurality of requests is associated with a time zone different than another request of the plurality of requests, the adaptive distribution platform being configured to process the at least one request 10simultaneous with the another request (Concannon ¶23 - As part of the automatic subscription service, the item 104 may be shipped at any time once the consumption rate reaches the first threshold and immediately once the consumption rate reaches a second threshold (subject to availability of the item). However, while the item remaining indicator 108 is between the first and second threshold, the subscription system 100 may delay shipment of a particular item in order to bundle it with various other items enrolled in the automatic subscription service {i.e. simultaneously}. For example, if item A falls below the first threshold and is ready to be shipped, the subscription system 100 may determine that item B also needs to be shipped and item C will fall below the shipping threshold within two days. If the subscription system 100 determines that neither item A or item B's item remaining indicator 108 will fall under the second threshold in that time period, the subscription system 100 may delay shipping of each of the items until all three can be sent).
Regarding claim 7, Concannon in view of Tolcher discloses discloses receiving at an adaptive distribution platform (Concannon Fig. 2 – Concannon ¶24 - FIG. 2 depicts an illustrative example of a system or architecture 200) a plurality of requests, each of the 5plurality of requests including data associated with one or more items to be replenished by the adaptive distribution platform (Concannon ¶60 -The process 700 may begin at 702 when a request is received by a consumer to add an item to their subscribed items).
Tolcher further teaches using a conversation platform controller in data communication with the adaptive distribution platform to monitor the plurality of requests and generate a determination that at least one of the plurality of requests indicates 15replenishment of at least one of the one or more items (Tolcher ¶153 - the text message is subjected to a parsing function by control logic at the third party server to the extent that the product code (or what purports to be a product code) is extracted).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the product replenishment methodology/system of Concannon by including the ordering techniques of Tolcher because Tolcher discloses “Advantageously, embodiments of the present invention provide network phone users with the ability to purchase goods or services through low-cost message exchanges (Tolcher ¶29)”.   Additionally, Concannon further details “an item subscription system that may be used to automatically order items with more optimal timing (Concannon ¶14)” so it would be obvious to consider including the additional ordering techniques that Tolcher discloses because it provides more and efficient ordering methods to compliment the ordering system disclosed within Concannon.
Regarding claim 8, Concannon in view of Tolcher discloses the item characteristic is derived from another item characteristic (Concannon ¶19 - In at least some embodiments, the subscription system may offer to switch the user's subscription from Brand X to Brand Y when the user is subscribed to Brand X but purchases a similar item in Brand Y).
Regarding claim 9, Concannon in view of Tolcher discloses the item characteristic comprises a product characteristic (Concannon ¶18 - In accordance with at least one example, the user interface 102 may include a listing or depiction of at least one item 104 available from an electronic marketplace. The user interface 102 may present a variety of data points or item related information, such as an item price, item availability, an image of the item, a rating for the item, or any other suitable item-related information).
Regarding claim 10, Concannon in view of Tolcher discloses the linking the item characteristic of the at least one item to a profile further comprises generating a predictive distribution event for the one or more items based on a usage rate associated with each of the one or more items (Concannon ¶16 - In some embodiments, a consumer's personal consumption rate for an item may be combined with the underlying item consumption rate and/or a common group consumption rate to create an overall or a more accurate consumption model for that consumer. This consumption model may then be used to more accurately predict when an item will run out for a consumer so that a subscription system may automatically reorder those items on behalf of that consumer).
Regarding claim 12, Concannon in view of Tolcher discloses the processor is further configured to calculate a 20usage rate to determine a predicted time of distribution associated with each of the one or more items (Concannon ¶16 - In some embodiments, a consumer's personal consumption rate for an item may be combined with the underlying item consumption rate and/or a common group consumption rate to create an overall or a more accurate consumption model for that consumer. This consumption model may then be used to more accurately predict when an item will run out for a consumer so that a subscription system may automatically reorder those items on behalf of that consumer).
Regarding claim 13, Concannon in view of Tolcher discloses the processor is further configured to evaluate the each of the plurality of requests to identify other data indicating a numerical adjustment delay, the other data indicating the numerical adjustment delay being included in the control data (Concannon ¶23 - As part of the automatic subscription service, the item 104 may be shipped at any time once the consumption rate reaches the first threshold and immediately once the consumption rate reaches a second threshold (subject to availability of the item). However, while the item remaining indicator 108 is between the first and second threshold, the subscription system 100 may delay shipment of a particular item in order to bundle it with various other items enrolled in the automatic subscription service. For example, if item A falls below the first threshold and is ready to be shipped, the subscription system 100 may determine that item B also needs to be shipped and item C will fall below the shipping threshold within two days. If the subscription system 100 determines that neither item A or item B's item remaining indicator 108 will fall under the second threshold in that time period, the subscription system 100 may delay shipping of each of the items until all three can be sent).
Regarding claim 14, Concannon in view of Tolcher discloses the item characteristic comprises a product characteristic (Concannon ¶18 - In accordance with at least one example, the user interface 102 may include a listing or depiction of at least one item 104 available from an electronic marketplace. The user interface 102 may present a variety of data points or item related information, such as an item price, item availability, an image of the item, a rating for the item, or any other suitable item-related information).
Regarding claim 15, Concannon in view of Tolcher discloses the item characteristic comprises product 10description data (Concannon ¶18 - In accordance with at least one example, the user interface 102 may include a listing or depiction of at least one item 104 available from an electronic marketplace. The user interface 102 may present a variety of data points or item related information, such as an item price, item availability, an image of the item, a rating for the item, or any other suitable item-related information).  
Regarding claim 16, Concannon in view of Tolcher discloses the item characteristic comprises a service characteristic (Concannon ¶15 - an item (which could be any product, good, or service, or category of products) -Concannon ¶18 - In accordance with at least one example, the user interface 102 may include a listing or depiction of at least one item 104 available from an electronic marketplace. The user interface 102 may present a variety of data points or item related information, such as an item price, item availability, an image of the item, a rating for the item, or any other suitable item-related information).  
Regarding claim 17, Concannon in view of Tolcher discloses receiving at an adaptive distribution platform (Concannon Fig. 2 – Concannon ¶24 - FIG. 2 depicts an illustrative example of a system or architecture 200) a plurality of requests, each of the 5plurality of requests including data associated with one or more items to be replenished by the adaptive distribution platform (Concannon ¶60 -The process 700 may begin at 702 when a request is received by a consumer to add an item to their subscribed items).
Tolcher further teaches perform text analysis of the plurality of requests to correlate text parsed from the plurality of requests with the at least one item of the one or more items to be replenished (Tolcher ¶153 - the text message is subjected to a parsing function by control logic at the third party server to the extent that the product code (or what purports to be a product code) is extracted).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the product replenishment methodology/system of Concannon by including the ordering techniques of Tolcher because Tolcher discloses “Advantageously, embodiments of the present invention provide network phone users with the ability to purchase goods or services through low-cost message exchanges (Tolcher ¶29)”.   Additionally, Concannon further details “an item subscription system that may be used to automatically order items with more optimal timing (Concannon ¶14)” so it would be obvious to consider including the additional ordering techniques that Tolcher discloses because it provides more and efficient ordering methods to compliment the ordering system disclosed within Concannon.
Regarding claim 18, Concannon in view of Tolcher discloses generate a 20stored item representation formatted to be stored in a data arrangement associated with the repository (Concannon Fig. 1 – Concannon ¶18 - In accordance with at least one example, the user interface 102 may include a listing or depiction of at least one item 104 available from an electronic marketplace. The user interface 102 may present a variety of data points or item related information, such as an item price, item availability, an image of the item {i.e. item representation}, a rating for the item, or any other suitable item-related information).
Regarding claim 19, Concannon in view of Tolcher discloses generate a stored item representation formatted to be stored in a data arrangement accessed by a user computing system (Concannon Fig. 1 – Concannon ¶18 - In accordance with at least one example, the user interface 102 may include a listing or depiction of at least one item 104 available from an electronic marketplace. The user interface 102 may present a variety of data points or item related information, such as an item price, item availability, an image of the item {i.e. item representation}, a rating for the item, or any other suitable item-related information).
Tolcher further teaches the stored item representation being correlated with text parsed and analyzed by the processor to generate an account identifier (Tolcher ¶138 - Upon first receipt of a routed SMS message at a vendor's server (or the administration server as may be in the alternative), the SMS message is parsed to permit recovery and storage of the buyer's address in a look-up table at the vendor. The vendor's server (or the administration server as may be in the alternative) may then send a registration acknowledgement back to the SMSc for storage/update of any local look-up table for future routing of self-addressed messages) to be generate an association 5between the user computing system and the stored item representation (Tolcher ¶153 - the text message is subjected to a parsing function by control logic at the third party server to the extent that the product code (or what purports to be a product code) is extracted).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the product replenishment methodology/system of Concannon by including the ordering techniques of Tolcher because Tolcher discloses “Advantageously, embodiments of the present invention provide network phone users with the ability to purchase goods or services through low-cost message exchanges (Tolcher ¶29)”.   Additionally, Concannon further details “an item subscription system that may be used to automatically order items with more optimal timing (Concannon ¶14)” so it would be obvious to consider including the additional ordering techniques that Tolcher discloses because it provides more and efficient ordering methods to compliment the ordering system disclosed within Concannon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
High et al. (US 20160314514 A1)

Y. -J. Wu, et al. “An enhanced recommendation scheme for online grocery shopping.” IEEE 15th International Symposium on Consumer Electronics (ISCE), 2011, pp. 410-415, doi: 10.1109/ISCE.2011.5973860. [online], [retrieved on 2022-09-29]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/5973860?source=IQplus>

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624